NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2009-3014

                              ALEXANDER GARCIA-RIVERA,

                                                      Petitioner,

                                                 v.

                        MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent.

     Petition for review of the Merit Systems Protection Board in NY0752080161-I-1.

                                        ON MOTION

Before PROST Circuit Judge.

                                         ORDER

       The Department of Veterans Affairs moves to reform the official caption to

designate the Merit Systems Protection Board as respondent.

       Alexander Garcia-Rivera filed an appeal with the Board challenging the termination

of his employment as a housekeeping aide. The Board concluded that it did not have

jurisdiction over Garcia-Rivera's claim because his appeal was untimely filed.

       Pursuant to 5 U.S.C. § 7703(a)(2), the Board is designated as the respondent

when the Board's decision concerns the procedure or jurisdiction of the Board. In this

case, the Board dismissed the appeal for lack of jurisdiction. Thus, the Board is the

proper respondent in this petition for review.

       Accordingly,
       IT IS ORDERED THAT:

       The motions are granted. The revised official caption is reflected above.




                                                 FOR THE COURT

      FEB 4 2009
                                                 /s/ Jan Horbaly
         Date                                    Jan Horbaly
                                                 Clerk                           FILED
                                                                        U.S. COURT OF APPEALS FOR
                                                                           THE FEDERAL CIRCUIT
cc:    Alexander Garcia-Rivera
       Jane C. Dempsey, Esq.
       Michael Carney, Esq.                                                 FEB 0 4 2009

                                                                              JAN HORBALY
                                                                                 CLERK
s20




2009-3014                                   2